Title: To Thomas Jefferson from Horatio Gates, 3 November 1780
From: Gates, Horatio
To: Jefferson, Thomas



Sir
Hillsborough 3d: November 1780

Yesterday afternoon I had the Honour to receive your Excellencys Letter of the 28 Ult. from Richmond, and a few Minutes after the inclosed from Colo: Preston. I send it to Your Excellency that the Executive may determine, as they think proper upon the Subject. I had no conception that the Setting Up Two hundred Yards of Picketing, could Cost 100,000£, as to the Log Huts within side, the Prisoners might do that for themselves; Colo: Campbell being now at Richmond, will enable Your Excellency to decide,  what is the best mode to be pursued, to Subsist, and Secure these Fellows, but it shews a Strange Imbecillity, not to be Able to keep the Prisoners we take. If they are left at large be assured numbers will get off, and Our poor Friends in Captivity, must remain without hope of Exchange. I have no news from the Westward since my Letter of the 1: Instant to Your Excellency. The Infantry march’d Yesterday, I shall follow them as soon as the Cavalry can March. I am Sir &c.,

HG

